 

PURCHASE ORDER : HG-001

DATE: NOVEMBER 24, 2006

 

TO:

 

 

HYDROGENICS CORPORATION

 

27201 Tourney Road, Suite 201J

 

Valencia, CA

 

USA 91355

 

http://www.hydrogenics.com

 

ph: 661-253-2593

 

fax: 905-361-3626

 

 

PURSUANT TO:

 

 

 

 

New Flyer – Fuel Cell Hybrid Transit (FCHT) Bus

 

(Sale of NRCan bus)

 

Proposal No.: QUO-02523 R01 dated November 17th, 2006

 

(Fully Signed & initialed copy attached)

 

Line

Quantity

Description

Unit Price

US$

Extended Price

US$

1

One (1)

Phase – I:

Fuel Cell Hybrid Transit (FCHT) Bus including (3) HyPM 65 (65kW)

•     As described in Sections 4 to 11

•     In operation and on as is basis, save and except for warranty as described
below.

$500,000.00

$500,000.00

2

 

Documentation Package:

•     As described in Section 12

Included

Included

3

 

After Sales Service:

•     As described in Section 13

Included

Included

4

One (1)

Phase – II:

HyPM 65 (65kW)

•     As described in Sections4

$250,000.00

$250,000.00

5

 

Engineering Supervision Services for Battery Dominant Hybrid System

•     As described in Sections 14

Included

Included

 

 

Option:

•     FULL SERVICE & MAINTENANCE PACKAGE-EXTENDED WARRANTY Relating to support
and service within the fuel cell boundary of the interfaces.

•     As described in Section 15

Upon request

Upon request

 



 



 

 

 

 



 

 

 

 

 

COMMISSIONING OF EQUIPMENT:

•     The Buyer is responsible for providing all necessary inputs and
connections regarding gases, liquids & electrical

•     This proposal does not include costs associated with electrical or
mechanical installation. It does include consultation with your installation
electrician and contractor.

 

ACCEPTANCE OF EQUIPMENT:

Customer acceptance of equipment shall take place at Mississauga, Ontario
facility prior to shipping.

 

SPARE PARTS AND REPAIR TERMS

Hydrogenics reserves the right to assume ownership of any products, parts or
components that are replaced during repair or maintenance.

 

ADDITIONAL ENGINEERING SERVICES (ES)/Post-Warranty Service:

Assumptions for additional on-site support: US$10,000 per week plus travel
expenses. Support costs are based on 1-2 support personnel on a weekly basis.
Hours of service based on US$125.00 per hour and 8 hours minimum per day. Travel
expenses will vary depending on location.

Repairs to the FCPM which do not qualify under the warranty may require factory
engineering time to diagnose, which may be charged at an hourly engineering rate
of US$125.00 per hour. FCPM Repair & Service needs are dependent on a variety of
factors including application, duty cycle, and the adequacy of the system
integrator’s interacting mechanical and electrical systems. To date, service
costs are not yet established.

 

DATA ACCESS:

At Hydrogenics’ discretion, the FCPM shall also be connected to a RDU (Remote
Diagnostics Unit) that allows the periodic download of the FCPM’s operation
specific data by Hydrogenics.

 

 

PUBLIC DISCLOSURE:

Hydrogenics reserves the right to publish the fact that it has contracted to
furnish the Buyer with the Products. The demonstration unit shall include a
Hydrogenics approved exterior label that denotes the presence of a Hydrogenics
product inside.

 

 

 

 

Total, US$

 

$750,000.00

 

 

Approved and accepted,

 

/s/ Jonathan R Read

 

Jonathan R Read

Date: November 24, 2006

President/CEO

 

Alchemy Enterprises Ltd.

 

2940 N 67th Place #5

 

Scottsdale AZ 85251

 

Tel: 480-219-5005

 

Fax: 480-219-5338

 

 

 

 

 

 